IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-40007
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DEVIN YOUNG,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                        USDC No. 1:00-CR-30-ALL
                          --------------------
                             August 23, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     The Assistant Federal Public Defender appointed to represent

Devin Young has moved for leave to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).      Young

has received copies of counsel’s motion and brief but did not

file a response.     Our independent review of counsel’s brief and

the record discloses no nonfrivolous issue.     Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.